PER CURIAM.
In this direct criminal appeal, appellant seeks review of his conviction for attempted *229premeditated first-degree murder, and his 15-year sentence therefor as an habitual violent felony offender. We conclude that the arguments addressed to reversal of appellant’s conviction merit neither discussion nor reversal. Accordingly, we affirm the conviction without further discussion. However, because we conclude that appellant was found guilty, and convicted, of a life felony, we vacate appellant’s sentence as an habitual violent felony offender and remand for imposition of a sentence arrived at pursuant to the guidelines. Boatwright v. State, 687 So.2d 353 (Fla. 1st DCA 1994) (attempted first-degree murder “by shooting” is a life felony, to which the habitual offender statute does not apply).
CONVICTION AFFIRMED; SENTENCE VACATED, and REMANDED, with directions.
MINER, ALLEN and WEBSTER, JJ., concur.